Citation Nr: 0026622	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-28 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a mental disorder 
as secondary to service-connected residuals of head trauma.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee with degenerative joint disease, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for chondromalacia of 
the right knee with degenerative joint disease, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from October 1973 to 
December 1976.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas. 

On VA examination in August 1999 the veteran claimed that he 
was unable to work due to his service-connected knee 
disabilities.  The Board interprets this statement to be a 
claim for a total rating based on individual unemployability 
due to service connected disability and refers this claim to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The claim for service connection for a mental disorder as 
secondary to service-connected residuals of head trauma is 
not plausible.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating claims has been 
obtained by the RO.

3.  The veteran's has degenerative changes and pain in both 
knees, however both knees are stable, with full range of 
extension and almost full range of flexion.


CONCLUSIONS OF LAW

1.  The claim for service connection for a mental disorder as 
secondary to service-connected residuals of head trauma is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an increased rating for the veteran's 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (1999).

3.  The criteria for an increased rating for the veteran's 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 
5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Mental Disorder on a Secondary 
Basis

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (1999).

The veteran claims that he is entitled to service connection 
for a mental disorder as secondary to his service-connected 
residuals of head trauma.  The service medical records show 
that the veteran fell and hit his head in June 1974.  The 
veteran did not lose consciousness.  He complained of neck 
pain.  The veteran was sent to physical therapy.  The 
remainder of the service medical records, including the 
October 1996 discharge examination report, fail to show any 
residuals of the June 1974 head trauma.  No further incidents 
of head trauma were noted and no psychiatric complaints or 
findings were noted in the service medical records.

A December 1977 record indicates that the veteran was 
scheduled for a VA psychiatric examination but the veteran 
did not report.

On VA hospitalization in August 1980, for treatment of 
constipation, the veteran reported that he had experienced 
anxiety since service.

VA psychological and psychiatric examinations performed in 
February and March 1990 indicated that the veteran had 
schizophrenia.

VA psychiatric examination in January 1996 indicated that the 
veteran had a schizophrenic reaction.

February 1997 VA clinical records indicate that the veteran 
reported head trauma with loss of consciousness for five days 
in service.  He stated that he began having hallucinations 
after his military service.  A February 1997 VA hospital 
discharge summary contains diagnoses which included paranoid 
schizophrenia and rule out organic psychosis.  The examiner 
noted that the veteran was psychotic and had poor effort on 
examination.  The examiner indicated that examination of the 
veteran was so unusual that it did suggest possible organic 
etiology of the veteran's problems.  The examiner noted that 
the veteran reported that he had a car crash during service 
that resulted in loss of consciousness for five days, blurred 
vision in his left eye, facial paresthesias, and decreased 
hearing.  The examiner could find no work-up for that 
problem.  The diagnoses included paranoid schizophrenia and 
rule out organic psychosis.  

VA examination in March 1998 resulted in a diagnosis of 
chronic paranoid schizophrenia.  In a July 1998 addendum the 
VA examiner noted that he had been asked to express an 
opinion as to whether the veteran's mental condition and 
schizophrenic diagnosis could be related to his head injury.  
He stated that the answer was clearly no.

The veteran was afforded a VA psychiatric examination in 
August 1999.  The examiner reiterated that the veteran's 
schizophrenia was unrelated to his inservice head trauma.  
The diagnosis was somatic delusion.  The examiner stated that 
the veteran's schizophrenia was not caused by the veteran's 
somatic delusions.  The examiner noted that much of the 
veteran's headache complaints could be the result of somatic 
delusions.  The VA examiner indicated that part of the 
veteran's headaches complaints could be due to head trauma 
and part could be due to his schizophrenic delusional 
thinking.  The examiner attributed the veteran's somatic 
delusions to schizophrenia.  

In an April 2000 statement, the veteran's attorney emphasized 
that the veteran was seeking service connection for a mental 
disorder and not just service connection for schizophrenia as 
secondary to the service-connected head injury.  The Board 
notes that the RO properly considered the claim for service 
connection for a mental disorder as secondary to residuals of 
head trauma in its September 1997 statement of the case.  The 
attorney further stated that an August 1999 VA examiner 
clearly diagnosed the veteran as having a somatic disorder as 
a condition secondary to the service-connected head trauma.  
Contrary to the attorney's assertion, the August 1999 VA 
examiner indicated that the veteran's somatic disorder was 
due to schizophrenia.

The Board notes that the veteran does not claim and the 
evidence of record does not show that the veteran experiences 
a mental disorder as a result of service on a direct basis.

There is no medical evidence of record indicating that the 
veteran has schizophrenia or any other mental disorder due to 
the head injury that the veteran experienced in service.  The 
February 1997 VA examiner did state that there was possible 
organic origin of the veteran's psychiatric problems, however 
neither he, nor any other physician, has related any mental 
disorder to a head injury or to any other incident in 
service.  The service medical records reveal no residuals of 
the inservice head trauma other than temporary neck pain.  
The record reveals that schizophrenia was first diagnosed in 
February 1990 and none of the post service medical records 
have related the veteran's schizophrenia to head trauma 
during service, or any other incident of service.  
Furthermore, the March 1998 VA examiner stated that there was 
no relationship between the veteran's schizophrenia and the 
inservice head injury.  The only evidence supportive of this 
claim is the theory advanced by the veteran himself; however, 
he is not qualified to render opinions which require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board must conclude that the 
veteran's claim for service connection for a mental disorder, 
as secondary to service-connected residuals of head trauma, 
is not well grounded.


II.  Increased Evaluation - Knees

Initially, the Board notes that the veteran's increased 
evaluation claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Further, the Board is satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of remote in-service clinical 
histories and findings pertaining the veteran's knee 
disabilities, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service medical records reveal that the veteran 
experienced frequent bilateral knee pain.  He received a 
number of profiles due to chondromalacia of the knees.  
Service connection and a 10 percent rating for the veteran's 
bilateral knee disability were granted effective from May 
1979.  From September 1984 the veteran has had a 10 percent 
rating in effect for chondromalacia of the left knee and a 
separate 10 percent rating in effect for chondromalacia of 
the right knee.  

The veteran submitted a claim for increased ratings for his 
left and right knee disabilities in February 1997. 

The veteran was afforded a VA orthopedic examination in March 
1998.  The veteran asserted that he had continuous pain in 
the knees and that they gave way when he walked.  He reported 
that the pain was peripatellar with some pain radiating down 
the front of the knees.  He reported that he could not run 
and that he could not go up and down stairs because his knees 
would give away and because of the pain.  The veteran did not 
have acute episodes but the symptoms were present all of the 
time.  Anytime he got a little more active the pain increased 
a great deal.  The veteran reported that there was popping 
and grating in the knees when he attempted to straighten them 
out from sitting position.  

Objective examination revealed the veteran to have full 
extension and 130 degrees of knee flexion bilaterally.  The 
veteran was extremely apprehensive on examination of the 
knees and of the patella and did not relax well.  The 
examiner could not get the veteran to actively repeatedly 
flex or extend the knees to determine whether or not there 
was grating of the patella.  The examiner got the impression 
that there was grating.  Both knees were stable on the 
various stressing tests.  The diagnosis was chronically 
painful left and right knees associated with history of 
chondromalacia, and now probably osteoarthritis.  The 
examiner noted that he could not get any history of acute 
flare-ups from the veteran.  The veteran stated that his 
symptoms were present all the time, whether he was sitting 
down, standing or laying down and any attempt to be 
physically active just increased the pain.  The examiner was 
unable to give additional limits of functional ability during 
flare-ups of pain since the veteran complained of pain all 
the time.  The examiner was not able to determine whether the 
veteran had increased limitation of motion with flare-ups.  
The examiner was of the opinion that the subjective 
complaints were in excess of the objective findings.

On VA examination in August 1999 the veteran complained of 
generalized pain within the knees.  The veteran reported that 
he was unable to work because he could not squat, could not 
kneel, and could not stand or walk for long periods of time.  
The veteran reported that he could not run and that going up 
and down stairs could only be done slowly due to increased 
knee pain.  The veteran alleged that his knees swelled.  
There was no evidence of swelling on examination.  During the 
examination of the knees the veteran's responses were far in 
excess of the amount of pressure applied by the examiner.  
Even light touch resulted in complaint of severe pain.  Range 
of motion of both knees was to 120 degrees before the veteran 
complained bitterly.  The examiner could force the knees to 
130 degrees and the veteran complained of severe pain.  There 
was no effusion.  McMurray's test was negative bilaterally.  
Both knees were stable on the various stressing tests.  No 
masses could be palpated about either knee.  The veteran was 
quite tender over each tibial tubercle, but he also 
complained severely on the attempt to feel the patella and 
measure the Q-angle, which was 10 degrees and bilaterally 
equal.  There was no synovial thickening or effusion present.  
X-rays of the veteran's knees were normal.  The diagnoses 
were history of chondromalacia of the patella bilaterally and 
significant knee pain in excess of physical findings.

The examiner noted that he could not get a history of flare-
ups in either knee.  The veteran stated that the knees hurt 
all of the time and any activity just made them worse.  The 
veteran reported that he was limited all of the time and not 
just with flare-ups.  The examiner felt that there was a good 
deal of psychophysiologic overlay in the veteran's knee 
problems.

MRI of the left knee performed at a VA facility in November 
1999 revealed a tear involving the posterior horn of the 
medial meniscus.  The lateral collateral ligament was not 
well visualized and chronic injury could not be ruled out.  
There were grade II degenerative changes involving the 
posterior horn of the lateral meniscus.  There was minimal 
effusion and no evidence of chondromalacia.  MRI of the right 
knee revealed Grade II degenerative changes in the posterior 
horn of the medial meniscus, with no evidence of a tear.  
There was minimal effusion and no evidence of chondromalacia.

The RO has assigned the veteran 10 percent ratings for each 
of his knee disabilities under Diagnostic Code 5010, the 
criteria for traumatic arthritis.  Diagnostic Code 5010 
provides that arthritis due to trauma substantiated by x-ray 
findings is to be rated as degenerative arthritis.  
Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When limitation of motion of the joint involved in 
noncompensable under the appropriate diagnostic codes a 
rating of 10 percent is for application.

Diagnostic Code 5260 provides that limitation of flexion of 
the leg to 60 degrees warrants a noncompensable rating; 
limitation of flexion to 45 degrees warrants a 10 percent 
rating; and limitation of flexion to 30 degrees warrants a 20 
percent rating.

Diagnostic Code 5261 provides that limitation of extension of 
the leg to 5 degrees warrants a noncompensable rating; 
limitation of extension to 10 degrees warrants a 10 percent 
rating; and limitation of extension to 15 degrees warrants a 
20 percent rating.

In this case the veteran has been noted to have full 
extension of the knees.  Accordingly, he does not meet the 
criteria for a compensable rating for limitation of extension 
of the knees.  He has also been shown to have 120 degrees of 
flexion of the knees before he complains of severe pain, so 
he does not meet the criteria for a compensable rating for 
limitation of flexion of the knees.  In a February 2000 
letter, the veteran's attorney made much of the fact that the 
November 1999 MRI reports revealed that the veteran had 
degenerative changes of both knees and that the veteran had a 
left knee medial meniscus tear.  The veteran's representative 
maintained that this substantiated the veteran's complaints 
of severe pain and that this entitled the veteran to higher 
ratings for each of his knee disabilities.  However, the VA 
post service medical records do not reveal that the veteran 
experienced severe pain on movement of the knees until 120 
degrees of flexion.  Such limitation of flexion does not 
provide for even a compensable rating under Diagnostic Code 
5260.  The post service examiners have been unable to 
determine if the veteran has any additional functional loss 
due to pain on use or during flare-ups.  Nor do the post 
service medical records indicate objective evidence of 
weakened movement, excess fatigability or incoordination.  
Therefore, when all pertinent disability factors, including 
those set forth in 38 C.F.R. §§ 4.40, 4.45 (1999) and DeLuca 
v. Brown, 8 Vet. App. 202 (1995) are considered, the 
veteran's knee disabilities clearly does not more nearly 
approximate the criteria for higher ratings for limitation of 
motion under Diagnostic Codes 5260 and 5261.  Rather, a 
preponderance of the evidence is against a higher evaluation.

The March 1998 and August 1999 VA examinations indicated that 
the veteran had no instability of either knee.  Consequently, 
the veteran is not entitled to separate ratings under 
Diagnostic Code 5257 for recurrent subluxation or lateral 
instability of the knees.


ORDER

Entitlement to service connection for a mental disorder as 
secondary to service-connected residuals of head trauma is 
denied.

Entitlement to an increased rating for chondromalacia of the 
left knee with degenerative joint disease is denied.

Entitlement to an increased rating for chondromalacia of the 
right knee with degenerative joint disease is denied.


REMAND

In a January 2000 rating decision the RO granted the 
veteran's claim for service connection and a 10 percent 
rating for post traumatic headaches, residual of head trauma.  
In a February 2000 letter, the veteran's attorney submitted a 
notice of disagreement with the 10 percent rating assigned.  
Following the February 2000 notice of disagreement the RO has 
not issued a statement of the case with regard to the issue 
of an increased rating for post traumatic headaches, residual 
of head trauma.  Since there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the current lack of a statement of the case for 
this issue is a procedural defect requiring remand.  See 38 
U.S.C.A. § 7105 (West 1991); see also Manlincon v. West, 12 
Vet. App. 238 (1999).

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:


The RO should take any appropriate action 
necessary and then issue a statement of 
the case regarding the claim for an 
increased rating for post traumatic 
headaches, residual of head trauma.  All 
appropriate appellate procedures should 
then be followed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

